DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 12/10/21 under 37 CFR 1.116, in reply to the final rejection, has been considered. The after-final response was considered under the AFCP program as requested. 

Claim Status
The amendments and arguments filed 12/10/21 are acknowledged. Claims 1-84, 95-96, and 98-104 are cancelled. Claims 85-94, 97, and 105-110 are pending. Claims 85-87, 90, 105, and 108 are amended. Claims 85-94, 97, and 105-110 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 9/10/21 has been considered.  A signed copy is enclosed.

	Compliance 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). The amendment filed on 12/10/21 places the application in compliance with the requirements of 37 C.F.R. §§ 1.821-1.825. 

Claim Rejections Withdrawn
The rejection of claims 85-94, 97, and 105-110 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto.

The rejection of claims 85-94, 97, and 105-110 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victoria Lee on 1/21/22.
The application has been amended as follows: 
In the claims: 
In claim 85, subpart (j) is removed, and the subpart designations (k) – (p) are reassigned to be designated subparts (j) – (o) in the same order that they appear in the claim set filed 12/10/21. 

In claim 86, in subpart (b), the phrase “of SEQ ID NO:14; or” is amended to read “of SEQ ID NO:14 or SEQ ID NO:66; or”. 

In claim 86, subpart (j) is removed, and the subpart designations (k) – (p) are reassigned to be designated subparts (j) – (o) in the same order that they appear in the claim set filed 12/10/21.  The references to the subparts of claim 85 recited in claim 86 are also amended to reflect the adjusted subpart designations. For example, original claim 86(k) is amended to be designated 86(j), and the phrase “and the CDR H3 of claim 85(k)” should be amended to read “and the CDR H3 of claim 85(j)”. This amendment applies to all of the originally designated subparts (k)-(o) in claim 86. 

In the specification: 
Paragraphs [0200] and [0201] are amended to read as follows:
[0200] In some cases, anti-IL1-RAP antibodies can comprise light chain variable region sequence and/or the heavy chain variable region sequence of the clone 57.7A9.

57.7A9 light chain variable region sequence: SEQ ID NO: 13 
QIVLTQSPAIMSAFPGEKVTMTCRASSSVSYMHWYRQKSGTFPKRWIYDTSKLASGVPARFSGSGSGTSYSLTISSMEAEDAATYYCQQWSTNPITFGAGTKLELK

57.7A9 heavy chain variable region sequence: SEQ ID NO: 66 
QVQLQQPGAELVKPGASVTLSCEASGYTFTSYWIHWVKQRPGQGLEWIGEINPSHGHTTYNEKFKNKATLTVDKSSSTAYMQVSSLTSEDSAVYYCTRHYGSYYFDLWGQGTTLTVSS

[0201] In other cases, anti-IL1-RAP antibodies can comprise a 57.7A9 light chain variable region that is at least 85%, 90%, 95%, 97%, 98%, or 99% identical to SEQ ID NO: 13. Additionally, or in the alternative, anti-IL1-RAP antibodies can comprise a 57.7A9 heavy chain variable region that is at least 85%, 90%, 95%, 96% 97%, 98%, or 99% identical to SEQ ID NO: 66.

Conclusion

Claims 85-94, 97, and 105-110 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN GANGLE/Primary Examiner, Art Unit 1645